Citation Nr: 0310158	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  98-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as a result of exposure to Agent 
Orange or as a result of in-service tobacco use and/or 
acquired nicotine dependence.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
February 1974.  He is deceased, and the appellant is his 
surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the above 
claim.

In March 2000, the appellant appeared at the Montgomery RO 
and testified at a video-conference hearing held before a 
Veterans Law Judge sitting in Washington, DC, who is no 
longer employed at the Board.  The appellant was offered 
another hearing to appear before the Board, but she declined.  
 
In a decision dated August 14, 2000, the Board denied the 
appellant's claim.  She appealed that decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  In a 
February 5, 2001, Order, the CAVC vacated the Board's 
decision in accordance with a Motion for Remand, and this 
issue was returned to the Board for further development and 
adjudication.  In November 2001, the Board remanded the 
matter to the RO for additional development.  The case has 
since been returned to the Board for further appellate 
review.




REMAND

Unfortunately, another remand is required for compliance with 
the duty to assist provisions contained in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2002).  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the appellant's claim so that she 
is afforded every possible consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  

In this case, the appellant has identified relevant records, 
namely post-service treatment records from Maxwell Air Force 
Base in Montgomery, Alabama, and Craig Air Force Base in 
Selma, Alabama, dated from 1974 to 1978.  The record reflects 
that development of the claim has not included a request for 
these records.  As the above-cited evidence is in the custody 
of a Federal department or agency, the RO should make as many 
requests as are necessary to obtain the relevant records, 
unless the RO concludes that the records sought do not exist 
or that further efforts to obtain the records would be 
futile.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, in order to afford the appellant due process the 
case must be remanded for the following:

1.  Make the necessary arrangements to obtain the 
veteran's medical records from Maxwell Air Force 
Base in Montgomery, Alabama, and Craig Air Force 
Base in Selma, Alabama, dated from 1974 to 1978, 
including, but not limited to, the results of any 
pulmonary function tests conducted in Montgomery in 
1978.  Make as many requests as are necessary to 
obtain these records, unless it is determined that 
the records sought do not exist or that further 
efforts to obtain them would be futile.  If these 
records are not available, a negative reply is 
requested.

2.  Review the claims file and ensure that no other 
notification or development action, in addition to 
that directed above, is required by the VCAA.  If 
further action is required, the RO should undertake 
it before further adjudication of the claim.

3.  Readjudicate the appellant's claim, with 
application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result of this 
remand.  

4.  If the decision with respect to the claim on 
appeal remains adverse to the appellant, she should 
be furnished a supplemental statement of the case 
and afforded a reasonable period of time within 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



